         Case 1:18-cv-04596-VEC Document 99 Filed 05/28/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street
                                                     New York, New York 10007


                                                     May 28, 2021

By ECF
Honorable Valerie E. Caproni
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     National Audubon Society, et al. v. U.S. Department of the Interior, et al.,
               18 Civ. 4601 (VEC)

Dear Judge Caproni:

        This Office represents Defendants in the above-referenced matter. Pursuant to the
Court’s endorsed order dated April 2, 2021 [ECF No. 98], we write respectfully to request an
additional 30-day stay of the EAJA fee motion filed by plaintiffs American Bird Conservancy,
Center for Biological Diversity, and Defenders of Wildlife (“Moving Plaintiffs”) on April 1,
2021 [ECF No. 96]. After the EAJA fee motion was filed, Defendants requested and the Moving
Plaintiffs provided all underlying time records in support of their fee application. The extension
is requested to permit Defendants additional time to obtain approval for a settlement amount, and
for the parties to continue their discussions and for Defendants to obtain settlement authorization.
This is Defendants’ first request for a further stay of the Moving Plaintiffs’ EAJA fee motion.
Eric Glitzenstein, Esq., counsel for the Moving Plaintiffs, has consented to this request.

       We thank the Court for its consideration of this request.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney for the
                                                     Southern District of New York

                                              By:    /s/ Tomoko Onozawa
                                                     TOMOKO ONOZAWA
                                                     Assistant United States Attorney
                                                     Telephone: 212-637-2721
                                                     Facsimile: 212-637-2717
                                                     E-mail: tomoko.onozawa@usdoj.gov

cc:    All counsel of record via ECF
